  Case 4:16-cv-00706-Y Document 30 Filed 06/11/19   Page 1 of 11 PageID 268


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

MATT LARSON,                       §
     Plaintiff,                    §
                                   §
v.                                 §
                                   §   Civil Action No. 4:16-cv-706-Y
CONN APPLIANCES, INC.,             §
       Defendant.                  §
                                   §
   DEFENDANT’S RESPONSE TO MOTION TO REOPEN AND CROSS-MOTION TO
    DISMISS FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE
                    GRANTED, WITH BRIEF IN SUPPORT


      Nolan C. Knight                  Michael A. Harvey
      MUNSCH HARDT KOPF & HARR, P.C.   MUNSCH HARDT KOPF & HARR, P.C.
      3800 Lincoln Plaza               700 Milam, Ste. 2700
      500 North Akard                  Houston, Texas 77002
      Dallas, Texas 75201
   Case 4:16-cv-00706-Y Document 30 Filed 06/11/19                  Page 2 of 11 PageID 269


       Claimant Matt Larson (“Mr. Larson”) admits: (1) he is a citizen of Texas, (2) Defendant

Conn Appliances, Inc. (“Conn Appliances”) is a citizen of Texas, (3) the underlying dispute

involves a purchase transaction that occurred in Texas, and (4) his claim for relief relates to calls

made to Mr. Larson while he was in Texas. All such activities are “intrastate” in character.

       The underlying dispute between Conns Appliances and Mr. Larson (collectively, the

“Parties”) consequently does not implicate “a transaction involving commerce” as required by

the Federal Arbitration Act (“FAA”), 9 U.S.C. § 2. Mr. Larson nevertheless invokes the FAA as

purported grounds to enforce an arbitration “Award.”

       Under the averred facts, the FAA does not authorize this Court to resolve the

enforceability of, or challenges to the Award. Mr. Larson therefore has failed to state a claim

upon which relief may be granted, and his claim for relief should be dismissed.

                      I.      SUMMARY OF GROUNDS FOR RELIEF

       1)      The FAA applies only to: “A written provision in any maritime transaction or a

contract evidencing a transaction involving commerce to settle by arbitration a controversy

thereafter arising out of such contract or transaction . . . .” 9 U.S.C. § 2 (emphasis added).

       2)      Although this requirement has nominal practical consequence at prior stages of

arbitration proceedings, given “choice-of-law” principles enable the parties to specify whatever

law the wish to apply to an arbitration agreement, see generally Ford v. Nylcare Health Plans,

141 F.3d 243, 247 – 48 (5th Cir. 1998)—that is not the case when parties seek enforcement of an

arbitration award.

       3)      In that context, parties’ choice of law cannot control, because the issue instead

becomes whether judicial review can be conducted pursuant to a lawful delegation of power

from Congress. See id. at 248, n.6 (“The jurisdiction of the federal courts is generally a matter

for Congress to decide, not private parties or state law. Recognizing this principle, [this] court
                                                  1
    Case 4:16-cv-00706-Y Document 30 Filed 06/11/19                           Page 3 of 11 PageID 270


[has] held that ‘the FAA governs judicial review of arbitration proceedings notwithstanding any

choice of law provision or state law to the contrary.’”) (quoting Atlantic Aviation, Inc. v. EBM

Group, Inc., 11 F.3d 1276, 1280 (5th Cir. 1994)).1

        4)       At the post-arbitration, enforcement stage, a substantive nexus to “commerce”

dictates whether or not the FAA applies, and federal jurisprudence defines “commerce” to be

inclusive of otherwise “intrastate” activity, only if “the parties engaged in the performance of

contract activities are citizens of different states, where such a contract involves interstate travel

of both personnel and payments.” Atlantic Aviation v. EBM Group, 11 F.3d 1276, 1280 (5th Cir.

1994) (emphasis added).

        5)       Mr. Larson has not averred, nor could he plausibly aver the Parties are from

different states or the contractual relationship that gave rise to this dispute included “interstate

travel of both personnel and payments.”

        6)       He consequently cannot plausibly assert the FAA as grounds to seek enforcement

of the arbitration Award.

        7)       By nonetheless relying solely on the FAA as the basis for relief sought in his

“Motion to Reopen the Case and Confirm Arbitration Award” (“Motion to Confirm,” Doc. 29),

he has failed to state a claim upon which relief can be granted, and his claim should be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(6).




1
  The “jurisdiction of the federal courts” in this context should not be understood as a reference to constitutional
Article III jurisdiction, but a reference to Article I limits on Congress’s powers. The statutory scheme for judicial
review in the FAA would not be a lawful exercise of Congress’s powers absent a nexus to “commerce.” Cf. n.5
infra.

                                                         2
      Case 4:16-cv-00706-Y Document 30 Filed 06/11/19              Page 4 of 11 PageID 271


                               II.    FACTUAL BACKGROUND

A.       The Facts Giving Rise to Arbitration

         8)     Mr. Larson admits his wife, Angela Larson (“Mrs. Larson”), entered into a Retail

Installment Contract with Conn Appliances at a Hurst, Texas location—whereby she financed

the purchase of consumer goods. (Doc. 29, Page 1 of 6, ¶ 1; Doc. 29-1).

         9)     He further admits he, his wife, and Conn Appliances are citizens of Texas, and the

disputed events occurred in Texas. (Doc. 29, Page 3 of 6, ¶ 13; Doc. 29-1).

         10)    In particular, at the time she executed the Retail Installment Contract, Mrs. Larson

provided Conn Appliances with a San Antonio, Texas telephone number that belonged to her

husband—(210) XXX-8282—and Conn Appliances began calling that number in February 2016

because the account was past due. (Doc. 29, Page 1 of 6, ¶ 3 & Page 3 of 6, ¶¶ 16, 18; Doc. 29-

1).

         11)    Mr. Larson admits he was “present within this judicial district . . .” when he

received the calls. (Doc. 29, Page 3 of 6, ¶ 16). See also (Doc. 29, Page 3 of 6, ¶ 13; Doc. 29-1)

(specifying a North Richland Hills, Texas address for Mr. and Mrs. Larson).

         12)    Mr. Larson brought this suit claiming the calls violated the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227(b)(1)(A), and he eventually submitted the dispute to

arbitration. (Doc. 26; Doc. 27).

B.       The Arbitration

         13)    The pertinent provision of the TCPA provides as follows:

         It shall be unlawful for any person within the United States . . . to make
         any call (other than a call made for emergency purposes or made with the
         prior express consent of the called party) using any automatic telephone
         dialing system . . . to any telephone number assigned to a . . . cellular
         telephone service . . . or any service for which the called party is charged
         for the call . . . .


                                                  3
    Case 4:16-cv-00706-Y Document 30 Filed 06/11/19                           Page 5 of 11 PageID 272


47 U.S.C. § 227(b)(1)(A) (emphasis added).

        14)       The TCPA defines an “automatic telephone dialing system” as only “equipment

which has the capacity--(A) to store or produce telephone numbers to be called, using a random

or sequential number generator; and (B) to dial such numbers.”                          47 U.S.C. § 227(a)(1)

(emphasis added).

        15)      The arbitrator’s principal task therefore was to resolve whether or not Conn

Appliances utilized an automatic telephone dialing system (“ATDS”) in a prohibited manner,

when it called Mr. Larson.

        16)      Conn Appliances proved it did not violate the TCPA, principally because its

system, known as a “Noble Dialer,” could not “randomly or sequentially” generate and dial such

numbers as required by the plain language of the TCPA.

        17)      Mr. Larson, by contrast, contended the statutory language notwithstanding—he

purportedly had no obligation to prove Conn Appliances used a random or sequential number

generator: “Conn will argue. . . that the only type of devices that qualify as an ATDS are those

that can dial numbers that are randomly or sequentially generated by that device, which the

Noble Dialer cannot do.” See (Appendix in Support, p. 002 [Except from Larson Motion for

Summary Judgment]) (emphasis added).

        18)      Over Conn Appliances’ vigorous objection, as well as briefing regarding

applicable legal principles, the arbitrator disregarded the plain language of the TCPA and issued

an award in favor of Mr. Larson on May 15, 2019. (Doc. 29-2).

        19)      The arbitrators’ ruling was incorrect for reasons not before this Court for purposes

of this Rule 12(b)(6) submission.2


2
 In the event Mr. Larson asserts a claim to enforce the Award based on proper legal authority, his claim should fail.
The sole identifiable court within this circuit to directly address the functional characteristics of an ATDS, held a

                                                         4
    Case 4:16-cv-00706-Y Document 30 Filed 06/11/19                            Page 6 of 11 PageID 273


           20)    Conn Appliances instead herein moves to dismiss Mr. Larson’s claim, because

Mr. Larson admits the Parties dispute is entirely of an “intrastate” character, yet invokes the

FAA as the purported mechanism to adjudicate whether or not the arbitration Award is

enforceable.

           21)    This is improper.

    III.     MR. LARSON HAS FAILED TO STATE A CLAIM UPON WHICH RELIEF
                               MAY BE GRANTED

           A. 12(b)(6) Standard3

           22)    Federal Rule of Civil Procedure 12(b)(6) authorizes the dismissal of a cause of

action that fails “to state a claim upon which relief can be granted.”

           23)    A plaintiff must aver specific facts, not mere conclusory allegations, to avoid

dismissal. See Guidry v. Bank of LaPlace, 954 F.2d 278, 281 (5th Cir. 1992).

           24)    Indeed, the plaintiff must aver “enough facts to state a claim to relief that is

plausible on its face,” and his “factual allegations must be enough to raise a right to relief above

the speculative level, . . . on the assumption that all the allegations in the complaint are true (even

if doubtful in fact).” Bell Atl. Corp. v. Twombly, 127 S.Ct. 1955, 1965 (2007).




claimant must aver a caller “randomly generated . . . cellular . . . phone numbers with an automatic telephone dialing
system . . . .” Saragusa v. Countrywide, Civil Action No. 14-2717, 2016 U.S. Dist. LEXIS 34544 *11 – 12 (E.D.
La. March 17, 2016) (emphasis added). Despite the plain language of the TCPA, coupled with the holding in
Saragusa, the arbitrator made a “gross mistake” and “manifestly disregarded the law” by ruling in favor of Mr.
Larson. Conduct of the kind remains a viable defense to an arbitration award when, as the case here, the FAA does
not apply. Accordingly, Conn Appliances shall raise this and related matters in the event Mr. Larson initiates and
pursues an appropriate enforcement action.
3
  The mechanism by which a claimant initiates an action to confirm an arbitration award is by “motion,” as opposed
to “pleading.” See 9 U.S.C. § 6 (“Any application to the court hereunder shall be made and heard in the manner
provided by law for the making and hearing of motions . . . .”). Conn Appliances has found no authority that
excepts motions of the kind from the Rule 12(b)(6) obligation to plausibly state claims upon which relief may be
granted. Indeed, by its express terms, although Rule 12(b)(6) commonly is implicated in the context of pleadings—
it is not so limited: “A motion asserting any of these defenses must be made before pleading if a responsive
pleading is allowed.” FED. R. CIV. P. 12(b) (emphasis added). The Rule 12(b)(6) principles therefore are applied
accordingly.

                                                          5
   Case 4:16-cv-00706-Y Document 30 Filed 06/11/19                    Page 7 of 11 PageID 274


          25)   The Court need not credit bare conclusory allegations or “a formulaic recitation of

the elements of a cause of action.” 127 S.Ct. at 1955. Rather, “[a] claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference . .

.” that asserted claims have a basis in law and fact. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

(2009).

          26)   In considering a motion to dismiss for failure to state a claim, “courts must limit

their inquiry to the facts stated in the complaint and the documents either attached to or

incorporated in the complaint.” Lovelace v. Software Spectrum, Inc., 78 F.3d 1015, 1017-18 (5th

Cir. 1996).

          27)   “Where the allegations in the complaint are contradicted by facts established by

documents attached as exhibits . . ., the court may properly disregard the allegations.” Martinez

v. Reno, No. 3:97-CV-0813-P, 1997 U.S. Dist. LEXIS 20364, at *5 (N.D. Tex. Dec. 15, 1997)

(citing Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975));

accord Associated Builders, Inc. v. Alabama Power Co., 505 F.2d 97, 100 (5th Cir. 1974).

          B. Mr. Larson’s Averments are Legally Deficient

          28)   Mr. Larson has not averred or implied the Parties’ relationship arises by virtue of

a “maritime transaction, cf. 9 U.S.C. § 2; accordingly, the FAA could apply in this enforcement

proceeding only if the Parties’ relationship involves “commerce.”

          29)   The FAA defines “commerce” to be coextensive with the concept of interstate

commerce, i.e.: “commerce among the several States or with foreign nations, or in any Territory

of the United States or in the District of Columbia, or between any such Territory and another, or

between any such Territory and any State or foreign nation, or between the District of Columbia

and any State or Territory or foreign nation . . . .” 9 U.S.C. § 1.



                                                  6
    Case 4:16-cv-00706-Y Document 30 Filed 06/11/19                             Page 8 of 11 PageID 275


         30)      As discussed above, federal jurisprudence construes this definition to include

otherwise intrastate activity, only if “the parties engaged in the performance of contract activities

are citizens of different states, where such a contract involves interstate travel of both personnel

and payments.” Atlantic Aviation, 11 F.3d at 1280 (emphasis added).

         31)      The metric for assessing commerce moreover is the substance of parties’

interaction—irrespective of what they may or may not have contemplated at the time of

contracting: “we accept the ‘commerce in fact’ interpretation, reading the Act’s language as

insisting that the ‘transaction’ in fact ‘involve’ interstate commerce, even if the parties did not

contemplate an interstate commerce connection.” Allied-Bruce Terminix Cos. v. Dobson, 513

U.S. 265, 281 (1995) (emphasis added).

         32)      For this reason, courts do not elevate form over substance when assessing whether

the FAA applies, nor could they with respect to the scope of judicial review of an arbitration

award, given the FAA operates as a limit on judicial authority in that regard. A court instead

must consider the nature of the parties’ interaction. Cf. 11 F.3d at 1279 – 80 (looking to the

substance of the parties’ interaction to assess whether the FAA, or alternative arbitration

principles applied, irrespective of the language in the parties’ arbitration agreement).4

         33)      Here, the Retail Instalment Contract executed by Mrs. Larson (which is attached

to the Motion to Confirm) specified a Texas address, the telephone number she provided Conn

Appliances was a Texas number, she and Mr. Larson are citizens of Texas, Conn Appliances also

is a citizen of Texas, and Mr. Larson admits he was in Texas when he received all of the calls

that were the bases for his TCPA claim and the Award.


4
 In light of this principle, it is immaterial the arbitration provision in the Retail Installment Contract refers to the
FAA. That “choice-of-law” election was competent to govern the proper initiation of the arbitration process, but
cannot supplant the separate post-arbitration inquiry regarding FAA enforcement authority, which is contingent on
an actual nexus to commerce.

                                                           7
    Case 4:16-cv-00706-Y Document 30 Filed 06/11/19                               Page 9 of 11 PageID 276


         34)      He has not averred any facts that would enable this Court to plausibly infer an

interstate nexus of some kind.

         35)      He therefore has not plausibly averred a basis for the FAA to govern this

enforcement action.5

         36)      He consequently has not averred a proper basis to reopen this matter, and his

claim should be dismissed.

                                             IV.       CONCLUSION

         WHEREFORE, Plaintiff Conn Appliances, Inc. respectfully requests this Court deny

Claimant Matt Larson’s Motion to Reopen the Case and Confirm Arbitration Award; grant Conn

Appliances, Inc.’s Motion to Dismiss; and grant Conn Appliances all other relief to which it may

be entitled.




5
  Federal subject matter jurisdiction, as averred by Mr. Larson, cf. (Doc. 29, Page 3 of 6, ¶ 12), cannot be confused
with the separate inquiry whether the arbitrated dispute implicates interstate commerce. Irrespective of subject
matter jurisdiction, the FAA imposes the additional requirement that a court cannot enforce an award pursuant to the
grant of authority in the FAA, unless the substantive dispute involved commerce: “whether the dispute
demonstrates a nexus to commerce sufficient to fall within the scope of the FAA is a separate inquiry from the
existence of either diversity of citizenship or a federal question adequate to confer federal subject matter jurisdiction.
. . . [Plaintiff]’s attempt to establish a federal question based on a vague connection to ‘interstate commerce’ is
entirely unavailing. [Plaintiff] conflates the requirement of a nexus with commerce to invoke the FAA with the
independent ‘federal question’ requirement necessary to establish subject matter jurisdiction.” Ball v. Stylecraft
Homes, LLC, 564 Fed. Appx. 720, 722 (4th Cir. 2014) (emphasis added).

                                                            8
Case 4:16-cv-00706-Y Document 30 Filed 06/11/19       Page 10 of 11 PageID 277


                                        Respectfully submitted,

                                        /s/ Nolan C. Knight
                                        Nolan C. Knight
                                          TX Bar No. 24027125
                                        MUNSCH HARDT KOPF & HARR, P.C.
                                        3800 Lincoln Plaza
                                        500 North Akard
                                        Dallas, Texas 75201
                                        E-mail: nknight@munsch.com
                                        Telephone: (214) 855-7500
                                        Facsimile: (214) 855-7584

                                        Michael A. Harvey,
                                          TX 00797164
                                        MUNSCH HARDT KOPF & HARR, P.C.
                                        700 MILAM, STE. 2700
                                        HOUSTON, TEXAS 77002
                                        Email: mharvey@munsch.com
                                        E-mail: cjordan@munsch.com
                                        Telephone: (713) 222-1470
                                        Facsimile: (713) 222-1475

                                        COUNSEL FOR DEFENDANT CONN
                                        APPLIANCES, INC.




                                    9
  Case 4:16-cv-00706-Y Document 30 Filed 06/11/19                 Page 11 of 11 PageID 278


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2019, I electronically submitted the foregoing document

with the clerk of the court for the United States District Court for the Northern District of Texas,

using the electronic case files system of the Court. The electronic case files system sent a

“Notice of Electronic Filing” to the following individuals who by rule have consented to accept

this Notice as service of this document by electronic means:

Jody B. Burton, Esq.
Lemberg Law, L.L.C.
43 Danbury Road, 3rd Floor
Wilton, CT 06897
E-mail: jburton@lemberglaw.com



                                                             /s/ Nolan C. Knight




                                                10
